UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard International Value Fund > For the six months ended April 30, 2013, Vanguard International Value Fund returned 15.05%, exceeding the return of its benchmark index and the average return of peer funds. > International stocks again lagged a bullish U.S. market, but returns were still generous as optimism appeared to spread into global markets. > A powerful rally in Japan and the advisors’ selections in emerging markets were among performance highlights. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 28 Trustees Approve Advisory Agreements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard International Value Fund 15.05% MSCI All Country World Index ex USA 12.78 International Funds Average 13.59 International Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $29.78 $33.38 $0.819 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks advanced strongly over the six months ended April 30, 2013, thanks in large part to a sharp rebound in Japanese stocks. The results of Pacific region stocks outpaced those of emerging markets and Europe’s developed markets. Vanguard International Value Fund returned about 15% for the period. The fund outperformed its benchmark index, the MSCI All Country World Index ex USA, and also beat the average return of its peers. Please note that in December, the fund’s trustees modified its investment advisory arrangement. Hansberger Global Investors, Inc., no longer serves as one of the fund’s advisors. The trustees thanked Hansberger and its investment professionals for their dedication and commitment to the fund’s shareholders over the past 12 years. The portion of fund assets managed by Hansberger was reallocated to two other existing advisors, Lazard Asset Management LLC and Edinburgh Partners Limited. ARGA Investment Management, LP, which was added to the fund’s advisory team last year, remains as a third advisor. There has been no change to the fund’s objective or strategy. 2 I would also like to note that Vanguard International Value Fund is marking its 30th anniversary. Since the fund’s inception on May 16, 1983, its experienced advisors have guided it to an average annual return of 9.52% (for the period ended April 30). The stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, recording gains in five of the six months ended April 30. U.S. equities finished the half year with a robust return of about 15%. The Standard & Poor’s 500 Index closed April the same way it had March: at an all-time high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% in aggregate for the six months, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, which sputtered for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69% and lower still than the 1.85% it registered a month earlier. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return closer to 2%, with more than half of the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion in Treasury bonds and mortgage-backed securities each month until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Japan’s booming market powered the fund’s gains Vanguard International Value Fund earned strong returns in most markets during the six-month period: Its holdings gained in 30 countries and retreated in only three. The performance of Japanese stocks selected by the fund’s three advisors Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.41% 1.33% The fund expense ratio shown is from the prospectus dated February 27, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratio was 0.43%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: International Funds. 4 was especially noteworthy. These stocks, accounting for about 15% of fund assets on average, returned about 34%. Results for U.S.-based investors would have been even stronger if not for a steep 18% decline in the value of the Japanese yen. The yen’s dramatic fall was part of the bullish storyline in Tokyo, as investor enthusiasm rose sharply after the election of a new government apparently determined to combat deflation and shake the country out of its long economic torpor. In the fund’s European portfolio, which made up a bit more than half of fund assets on average, outperforming stocks in the United Kingdom, Germany, and Switzerland were highlights. However, their results were offset by under-performance in the Netherlands and France. International Value’s emerging markets portfolio also outperformed, led by stocks in Thailand and Indonesia. Canadian and U.S. positions also a bright spot for the fund The advisors held a relatively small position in Canadian stocks, but these holdings helped the fund vault above its benchmark. The Canadian portfolio’s return of 9% meant that it provided the fund with a larger margin of relative outperformance than any other country’s portfolio. The advisors’ small portfolio of U.S. stocks, while accounting for only about 4% of fund assets on average, rose 24%, which also helped the bottom line. From a sector perspective, information technology stocks were key contributors, rising 24% as several Japanese electronic equipment makers spiked on hopes that a falling yen will boost their exports. Lowlights included underperformance in Australia, where the advisors’ underweighted position and lagging holdings caused the fund to miss out on healthy returns. For more information on the fund’s investment strategies and positioning, please see the Advisors’ Report that follows this letter. As equity markets climb, remember to rebalance Since March 2009—the depths of the financial crisis—the MSCI All Country World Index ex USA has produced a cumulative total return of more than 100% for U.S.-based investors. The U.S. stock market has done better still. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors who had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have participated in the rebound. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term 5 commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing—adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently than U.S. stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non-U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non-U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see our research paper Considerations for Investing in Non-U.S. Equities on vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 6 (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different—and potentially more risky—than he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 7 Advisors’ Report For the six months ended April 30, 2013, Vanguard International Value Fund returned 15.05%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on May 16, 2013. Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director The eventful six-month period ended with international equity markets rising attractively. In December, the Liberal Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 39 2,860 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 35 2,561 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. ARGA Investment Management, 24 1,742 The advisor believes that investors overreact to LP short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its value-oriented process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based on the company’s long-term earnings power and dividend-paying capability. Cash Investments 2 154 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 8 Democratic Party regained power in Japan’s national elections, fueling anticipation of aggressive policy stimulus. In January, the Bank of Japan announced a 2% inflation target and simultaneously committed to unlimited monetary easing through an asset purchase program until that target is met. In the early months of 2013, some financial institutions in Europe repaid a larger-than-expected €137 billion of central bank loans two years earlier than maturity, and Greece received its next round of financial aid. In addition, international leaders reached a €10 billion rescue deal for Cyprus in an attempt to resolve that country’s financial crisis. In April, two months after inconclusive election results, investors welcomed the formation of a coalition government in Italy led by Prime Minister Enrico Letta. In emerging markets, the Chinese government underwent a once-per-decade leadership transition in December, but the economy slowed unexpectedly in the first quarter as GDP growth weakened to 7.7%. Our information technology stock selections were positive contributors to the fund. Internet company Yahoo Japan helped performance after it announced a share buyback. In emerging markets, Brazilian credit card processor Cielo and integrated circuit producer Taiwan Semiconductor Manufacturing both did well. In industrials, the fund benefited from Irish discount airline Ryanair’s strong operational results. Low exposure to the underperforming materials sector further helped returns. Also in emerging markets, holdings in Brazilian post-secondary education company Estacio Participacoes and Indonesia’s Bank Mandiri, along with the aforementioned positions in Cielo and Taiwan Semiconductor Manufacturing, boosted results. In contrast, stock selection in energy detracted from relative returns. U.K. exploration and production company Tullow Oil underperformed following a delay at its exploration well in Ethiopia and a failure to find significant oil in French Guiana. A position in U.K. oil and gas company Petrofac also had a negative impact after a competitor’s announcement of weaker-than-expected demand led to investor concerns over the possibility of similar issues for Petrofac. Stock selection in consumer discretionary hurt relative returns when South Korean auto-parts maker Hyundai Mobis posted weaker-than-expected earnings; low exposure to the outperforming financial sector detracted as well. 9 Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO For some time, we have believed that there was outstanding value in Japan, but this was masked by a set of conditions we did not think would be sustained. The wait has proved longer than we hoped, but in the latter part of 2012 we finally saw some concrete action taken to address the factors that had been hampering progress in the Japanese corporate sector. The result was a sharp rise in Japanese equity prices and a significant decline in the value of the yen. We believe that this is only the early stage of equity valuation recovery in Japan, and that we are going to see some quite startling upward revisions in corporate profitability for at least the next 12 to 15 months. Japanese companies are expected to return to reasonable profit margins for the first time in decades, but this is not yet reflected in their valuations. And while we still need to see structural reform take place, evidence suggests that this issue is being taken seriously and that political consensus is rallying behind the need for action. For these reasons, more than one-third of our portfolio is held in Japanese equities, ranging from export manufacturers such as Tokyo Electron and Omron to financials such as Sumitomo Mitsui and the retailer Seven and I. Despite their recent appreciation, we expect to maintain these holdings. We have continued to lighten our positions in those companies whose valuations have risen because of the perception of safety associated with predictable earnings streams. If their share prices keep rising, we will further reduce our holdings. We would expect movement in the portfolio to be at the margin, as the current structure does not require radical changes. In coming years, we anticipate that issues will arise from normalization in the global economy and the retreat of fears of systematic financial failure. As this unfolds, the justification for central bank quantitative easing will diminish, and those assets that have been directly or indirectly inflated will return to more historically normal valuations. ARGA Investment Management, LP Portfolio Managers: A. Rama Krishna, CFA, Founder and Chief Investment Officer Steven Morrow, CFA, Director of Research International markets were strong during the reporting period ended April 30, 2013, finishing higher in five of the six months. They benefited from growing confidence in the global economy amid supportive macroeconomic data, easing of systemic risks in Europe, and policy measures taken by the Japanese government and its central bank. 10 In ARGA’s experience, significant valuation opportunity exists where fear and uncertainty are greatest. At the beginning of the period, valuation spreads between economically sensitive companies and those with stable earnings characteristics were wide. Many equity investors favored firms with stable earnings and high dividend yields over those with higher perceived risk. Our analyses identified deeply undervalued opportunities in financial and other economically sensitive companies, especially in Europe, where macro conditions remained challenging. We positioned our portfolio accordingly. Our elevated exposure to financial services, particularly in Europe, generated favorable results. From November 2012 through January 2013, seven of our top ten contributors were financial services companies. Following this run-up, valuations in financials remained attractive but were no longer as compelling as other opportunities. Maintaining our high exposure to economically sensitive companies, we significantly broadened our mix by trimming our exposure to the financial sector in favor of more attractively valued companies in the consumer discretionary, energy, and industrial sectors. Subsequently, the potentially destabilizing Italian election results and Cyprus’s bank bailout triggered a temporary resurgence in fears about the European debt crisis. This adversely affected many of our European holdings and weakened portfolio returns in February and March. As concerns over Europe again abated, we concluded the half year with strong April results. Our largest exposure continues to be to Europe, which we believe offers the greatest number of attractively valued, long-term opportunities. We have also increased our holdings in emerging markets, where a growing number of companies now offer compelling valuations after significant underperformance. We maintain a minimal exposure to Japan. ARGA continues to uncover dynamic valuation opportunities in international equities. As uncertainties loom over the global economy, wide valuation spreads persist between economically sensitive areas and defensive sectors. We seek to take advantage of this potential for high rewards. 11 International Value Fund Fund Profile As of April 30, 2013 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 169 1,815 Median Market Cap $29.5B $31.3B Price/Earnings Ratio 19.2x 16.6x Price/Book Ratio 1.5x 1.7x Return on Equity 13.0% 15.2% Earnings Growth Rate 8.1% 5.9% Dividend Yield 2.7% 3.1% Turnover Rate (Annualized) 68% — Ticker Symbol VTRIX — Expense Ratio 1 0.41% — Short-Term Reserves 2.6% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 13.6% 9.8% Consumer Staples 10.7 10.8 Energy 8.3 9.4 Financials 22.4 26.9 Health Care 6.4 7.8 Industrials 16.9 10.6 Information Technology 10.8 6.3 Materials 4.3 9.3 Telecommunication Services 6.1 5.5 Utilities 0.5 3.6 Volatility Measures MSCI AC Spliced World International Index Index ex USA R-Squared 0.98 0.98 Beta 1.04 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Sumitomo Mitsui Financial Group Inc. Diversified Banks 2.0% Unilever Packaged Foods & Meats 2.0 SAP AG Application Software 1.8 Seven & I Holdings Co. Ltd. Food Retail 1.8 China Mobile Ltd. Wireless Telecommunication Services 1.7 The Royal Bank of Scotland Group plc Diversified Banks 1.6 HSBC Holdings plc Diversified Banks 1.5 Anheuser-Busch InBev NV Brewers 1.4 Novartis AG Pharmaceuticals 1.4 Samsung Electronics Co. Ltd. Semiconductors 1.3 Top Ten 16.5% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 27, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.43%. 12 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 18.1% 15.1% France 7.2 6.6 Germany 6.7 5.8 Switzerland 5.2 6.3 Netherlands 4.0 1.7 Sweden 3.0 2.2 Italy 2.7 1.5 Spain 1.5 2.0 Belgium 1.5 0.8 Denmark 1.3 0.8 Other 1.5 1.6 Subtotal 52.7% 44.4% Pacific Japan 18.1% 15.5% Hong Kong 4.3 2.2 South Korea 3.9 3.3 Singapore 2.7 1.2 Australia 1.0 6.6 Subtotal 30.0% 28.8% Emerging Markets Russia 2.6% 1.3% China 2.4 4.1 Brazil 2.2 2.8 Thailand 1.6 0.6 Turkey 1.3 0.5 Indonesia 1.2 0.7 Taiwan 1.0 2.5 Other 1.4 6.7 Subtotal 13.7% 19.2% North America United States 3.4% 0.0% Other 0.2% 7.2% Subtotal 3.6% 7.2% Middle East 0.0% 0.4% 13 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended April 30, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 9.37% -0.89% 10.80% See Financial Highlights for dividend and capital gains information. 14 International Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.2%) 1 Australia (0.7%) BHP Billiton Ltd. 1,437,738 48,336 Belgium (1.4%) ^ Anheuser-Busch InBev NV 1,097,841 105,470 Brazil (2.2%) Cielo SA 1,420,052 37,433 * Estacio Participacoes SA 1,288,000 30,553 * BB Seguridade Participacoes SA 3,385,200 28,729 Vale SA Class B ADR 1,588,600 27,149 Petroleo Brasileiro SA ADR Type A 983,300 19,636 Petroleo Brasileiro SA ADR 799,100 15,303 158,803 Canada (0.2%) Potash Corp. of Saskatchewan Inc. (Toronto Shares) 349,600 14,713 China (2.3%) China Mobile Ltd. 7,441,500 81,846 China Construction Bank Corp. 60,512,800 50,789 Industrial & Commercial Bank of China Ltd. 11,995,000 8,455 Zhongsheng Group Holdings Ltd. 5,663,500 7,881 ^,* China ZhengTong Auto Services Holdings Ltd. 12,635,500 7,842 ^ Dongyue Group Ltd. 12,444,000 6,976 ^ Lonking Holdings Ltd. 33,419,000 6,352 Kingboard Laminates Holdings Ltd. 605,500 272 170,413 Denmark (1.3%) AP Moeller - Maersk A/S Class B 8,543 60,835 Carlsberg A/S Class B 264,100 24,553 DSV A/S 318,300 8,017 93,405 Finland (0.5%) Sampo Oyj 989,551 39,597 France (6.8%) Sanofi 713,042 77,091 BNP Paribas SA 1,106,284 61,684 Safran SA 1,059,903 52,100 France Telecom SA 4,792,678 51,183 Vinci SA 1,060,581 51,127 Cap Gemini SA 925,300 42,662 Valeo SA 693,606 40,350 Total SA 643,318 32,383 Technip SA 281,551 30,199 CNP Assurances SA 1,563,073 22,154 Schneider Electric SA 238,700 18,198 ArcelorMittal 1,446,930 17,885 497,016 Germany (6.4%) SAP AG 1,674,591 133,502 Deutsche Post AG 2,294,528 54,543 Siemens AG 474,509 49,580 ^ Bayer AG 432,132 45,178 ^ Merck KGaA 245,807 37,448 Bayerische Motoren Werke AG 402,460 37,215 Allianz SE 232,307 34,363 ^ Metro AG 935,194 29,209 ^ Leoni AG 403,796 18,266 ^ Software AG 491,437 17,223 Fresenius Medical Care AG & Co. KGaA 153,128 10,550 467,077 15 International Value Fund Market Value Shares ($000) Greece (0.1%) OPAP SA 1,057,356 10,423 Hong Kong (4.3%) Swire Pacific Ltd. Class A 6,423,350 81,738 Hutchison Whampoa Ltd. 5,838,000 63,513 * Wynn Macau Ltd. 15,972,400 48,580 Sands China Ltd. 8,923,800 46,921 China Mobile Ltd. ADR 831,900 45,954 ^ Luk Fook Holdings International Ltd. 5,332,000 15,167 Jardine Matheson Holdings Ltd. 136,780 8,885 310,758 Indonesia (1.2%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,002,869 48,007 Bank Mandiri Persero Tbk PT 35,102,000 37,975 85,982 Ireland (0.5%) Ryanair Holdings plc ADR 838,400 36,336 Italy (2.6%) Eni SPA 3,675,331 87,717 Intesa Sanpaolo SPA (Registered) 28,185,564 51,188 Atlantia SPA 1,667,292 29,809 * UniCredit SPA 4,018,600 21,004 189,718 Japan (17.5%) Sumitomo Mitsui Financial Group Inc. 3,129,700 147,933 Seven & I Holdings Co. Ltd. 3,374,183 129,792 Bridgestone Corp. 2,169,400 81,881 Omron Corp. 2,436,400 76,966 Japan Tobacco Inc. 2,018,900 76,317 Toyota Motor Corp. 1,254,900 72,832 Dai Nippon Printing Co. Ltd. 7,155,000 70,059 Tokyo Electron Ltd. 1,334,100 68,285 ^ Yaskawa Electric Corp. 5,481,000 67,064 * Panasonic Corp. 8,872,100 63,940 Mitsubishi Corp. 3,537,200 63,678 Fujikura Ltd. 16,860,000 63,181 Fujitsu Ltd. 14,044,000 58,986 Yahoo Japan Corp. 77,505 38,945 LIXIL Group Corp. 1,662,800 37,382 Makita Corp. 570,300 34,787 Komatsu Ltd. 1,269,600 34,784 Daiwa House Industry Co. Ltd. 1,072,000 24,229 FANUC Corp. 134,500 20,303 Canon Inc. 493,800 17,759 Lintec Corp. 851,900 15,511 Yamato Kogyo Co. Ltd. 355,500 11,758 Nippon Electric Glass Co. Ltd. 1,219,000 6,222 1,282,594 Mexico (0.3%) * Genomma Lab Internacional SAB de CV Class B 9,123,201 19,731 Netherlands (3.9%) * ING Groep NV 7,268,150 59,874 Unilever NV 1,210,883 51,597 ^ Heineken NV 661,572 46,823 Akzo Nobel NV 735,300 44,346 * PostNL NV 18,939,293 43,198 Randstad Holding NV 924,321 38,530 284,368 Norway (0.3%) Petroleum Geo-Services ASA 1,316,004 19,335 Philippines (0.4%) * LT Group Inc. 49,921,500 29,473 Russia (2.5%) Gazprom OAO ADR 7,866,653 62,650 Sberbank of Russia 19,140,340 61,077 Mobile Telesystems OJSC ADR 1,747,847 36,180 * VTB Bank OJSC GDR 4,603,697 14,554 * X5 Retail Group NV GDR 520,470 9,133 183,594 Singapore (2.7%) Singapore Telecommunications Ltd. 20,850,000 66,601 DBS Group Holdings Ltd. 4,684,000 63,896 Genting Singapore plc 50,985,000 63,716 194,213 South Africa (0.7%) Mediclinic International Ltd. 4,549,638 32,999 Mr Price Group Ltd. 1,373,596 19,763 52,762 South Korea (3.9%) Samsung Electronics Co. Ltd. 67,293 93,067 Hyundai Mobis Co. Ltd. 265,026 60,259 E-Mart Co. Ltd. 253,255 49,473 Hotel Shilla Co. Ltd. 404,825 21,426 16 International Value Fund Market Value Shares ($000) Hyundai Home Shopping Network Corp. 141,604 19,571 Hana Financial Group Inc. 470,830 15,079 SK Innovation Co. Ltd. 99,600 13,619 Daewoo International Corp. 301,100 10,575 283,069 Spain (1.4%) Banco Bilbao Vizcaya Argentaria SA 3,226,299 31,407 * Banco Santander SA 3,891,675 28,104 Red Electrica Corp. SA 499,300 26,542 * ACS Actividades de Construccion y Servicios SA 667,421 17,141 103,194 Sweden (2.9%) Assa Abloy AB Class B 1,483,843 59,381 Securitas AB Class B 4,627,141 45,533 Swedbank AB Class A 1,248,400 30,740 Getinge AB 872,915 26,321 Volvo AB Class B 1,465,300 20,309 ^ Oriflame Cosmetics SA 466,439 16,909 SKF AB-B Shares 669,400 15,627 214,820 Switzerland (5.1%) Novartis AG 1,354,885 100,299 ABB Ltd. 2,756,144 62,501 Julius Baer Group Ltd. 1,330,039 53,021 Credit Suisse Group AG 1,497,248 41,580 Swatch Group AG (Bearer) 49,700 28,514 GAM Holding AG 1,520,121 26,883 Adecco SA 466,439 24,949 Roche Holding AG 76,511 19,154 ^ Nobel Biocare Holding AG 1,674,895 18,773 375,674 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co. Ltd. 18,526,704 68,761 Wistron Corp. 101,817 103 68,864 Thailand (1.6%) Bangkok Bank PCL 8,044,300 62,076 Kasikornbank PCL (Foreign) 6,971,500 51,386 113,462 Turkey (1.2%) * Turkcell Iletisim Hizmetleri AS 5,433,000 33,829 Turkiye Halk Bankasi AS 2,656,535 29,007 KOC Holding AS 4,658,988 28,251 91,087 United Kingdom (17.1%) * The Royal Bank of Scotland Group plc 23,782,662 113,488 HSBC Holdings plc 9,690,485 106,132 Unilever plc 2,180,438 94,473 Prudential plc 4,801,132 82,555 Vodafone Group plc 22,498,386 68,650 WPP plc 3,831,935 63,352 British American Tobacco plc 1,080,765 59,913 Carnival plc 1,633,227 58,967 Smith & Nephew plc 5,141,316 58,851 Royal Dutch Shell plc Class A (Amsterdam Shares) 1,440,928 49,009 Rio Tinto plc 1,005,096 46,155 Rexam plc 5,621,086 45,135 BP plc ADR 5,911,969 42,840 Informa plc 5,751,898 42,800 Barclays plc 8,664,731 38,667 Wolseley plc 725,736 35,946 * Lloyds Banking Group plc 36,955,000 31,393 BAE Systems plc 5,251,177 30,671 British Sky Broadcasting Group plc 2,118,945 27,771 Associated British Foods plc 901,700 27,125 BG Group plc 1,579,532 26,665 Petrofac Ltd. 1,111,830 23,369 Signet Jewelers Ltd. 334,262 22,750 Tullow Oil plc 1,256,925 19,593 Inchcape plc 2,376,253 18,525 Eurasian Natural Resources Corp. plc 3,900,529 16,773 1,251,568 United States (3.3%) Delphi Automotive plc 781,650 36,120 * Weatherford International Ltd. 5,917,100 75,680 * Ultra Petroleum Corp. 2,429,105 51,983 Ensco plc Class A 271,900 15,683 RenaissanceRe Holdings Ltd. 168,600 15,830 TE Connectivity Ltd. 843,477 36,733 Accenture plc Class A 111,814 9,106 241,135 Total Common Stocks (Cost $6,165,067) 7,036,990 Temporary Cash Investments (8.1%) 1 Money Market Fund (7.8%) Vanguard Market Liquidity Fund, 0.142% 574,143,611 574,144 17 International Value Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.3%) 4 Federal Home Loan Bank Discount Notes, 0.150%, 5/15/13 5,000 5,000 4,5,6 Federal Home Loan Bank Discount Notes, 0.120%, 5/31/13 16,000 15,998 20,998 Total Temporary Cash Investments (Cost $595,142) 595,142 Total Investments (104.3%) (Cost $6,760,209) 7,632,132 Other Assets and Liabilities (-4.3%) Other Assets 129,663 Liabilities 3 (444,476) (314,813) Net Assets (100%) Applicable to 219,185,037 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,317,319 Net Asset Value Per Share $33.38 At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,505,336 Undistributed Net Investment Income 36,386 Accumulated Net Realized Losses (1,104,058) Unrealized Appreciation (Depreciation) Investment Securities 871,923 Futures Contracts 6,408 Forward Currency Contracts 1,203 Foreign Currencies 121 Net Assets 7,317,319 See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $280,438,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.4% and 5.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $294,333,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $8,799,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $575,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 International Value Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 87,744 Interest 2 233 Security Lending 1,567 Total Income 89,544 Expenses Investment Advisory Fees—Note B Basic Fee 5,786 Performance Adjustment 324 The Vanguard Group—Note C Management and Administrative 7,311 Marketing and Distribution 619 Custodian Fees 560 Shareholders’ Reports 45 Trustees’ Fees and Expenses 13 Total Expenses 14,658 Net Investment Income 74,886 Realized Net Gain (Loss) Investment Securities Sold 312,825 Futures Contracts 30,088 Foreign Currencies and Forward Currency Contracts (13,251) Realized Net Gain (Loss) 329,662 Change in Unrealized Appreciation (Depreciation) Investment Securities 547,246 Futures Contracts 7,301 Foreign Currencies and Forward Currency Contracts 2,776 Change in Unrealized Appreciation (Depreciation) 557,323 Net Increase (Decrease) in Net Assets Resulting from Operations 961,871 1 Dividends are net of foreign withholding taxes of $6,276,000. 2 Interest income from an affiliated company of the fund was $222,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 International Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 74,886 174,901 Realized Net Gain (Loss) 329,662 (352,829) Change in Unrealized Appreciation (Depreciation) 557,323 557,390 Net Increase (Decrease) in Net Assets Resulting from Operations 961,871 379,462 Distributions Net Investment Income (174,874) (189,240) Realized Capital Gain — — Total Distributions (174,874) (189,240) Capital Share Transactions Issued 490,257 794,128 Issued in Lieu of Cash Distributions 166,322 179,201 Redeemed 1 (591,391) (1,251,764) Net Increase (Decrease) from Capital Share Transactions 65,188 (278,435) Total Increase (Decrease) 852,185 (88,213) Net Assets Beginning of Period 6,465,134 6,553,347 End of Period 2 7,317,319 6,465,134 1 Net of redemption fees for fiscal 2012 of $63,000. Effective May 23, 2012, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed net investment income of $36,386,000 and $139,778,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 International Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $29.78 $28.98 $31.92 $29.95 $24.36 $48.38 Investment Operations Net Investment Income . 357 . 804 . 843 . 698 .742 1.176 1 Net Realized and Unrealized Gain (Loss) on Investments 4.062 . 838 (3.103) 2.007 5.839 (21.841) Total from Investment Operations 4.419 1.642 (2.260) 2.705 6.581 (20.665) Distributions Dividends from Net Investment Income (. 819) (. 842) (. 680) (.735) (. 991) (. 940) Distributions from Realized Capital Gains — (2.415) Total Distributions (. 819) (. 842) (. 680) (.735) (. 991) (3.355) Net Asset Value, End of Period $33.38 $29.78 $28.98 $31.92 $29.95 $24.36 Total Return 2 15.05% 6.00% -7.27% 9.12% 28.34% -45.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,317 $6,465 $6,553 $7,532 $6,494 $5,335 Ratio of Total Expenses to Average Net Assets 3 0.43% 0.40% 0.39% 0.39% 0.45% 0.42% Ratio of Net Investment Income to Average Net Assets 2.18% 2.77% 2.59% 2.41% 2.93% 3.08% Portfolio Turnover Rate 68% 53% 39% 51% 55% 59% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.01%, (0.03%), (0.05%), (0.04%), (0.02%), and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 21 International Value Fund Notes to Financial Statements Vanguard International Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties 22 International Value Fund to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 2% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented 2% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Lazard Asset Management LLC, Edinburgh Partners Limited, and ARGA Investment Management, LP, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Lazard Asset Management LLC is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI All Country World Index ex USA. The basic fee of Edinburgh Partners Limited is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI All Country World Index ex USA. In accordance with the advisory contract entered into with ARGA Investment Management, LP, beginning August 1, 2013, the investment 23 International Value Fund advisory fee will be subject to quarterly adjustments based on performance since October 31, 2012, relative to the MSCI All Country World Index ex USA. Until December 2012, a portion of the fund was managed by Hansberger Global Investors, Inc. The basic fee paid to Hansberger Global Investors, Inc., was subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI Europe, Australasia, Far East Index for periods prior to February 1, 2011, and the MSCI All Country World Index ex USA, beginning February 1, 2011. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.17% of the fund’s average net assets, before an increase of $324,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $881,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.35% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 600,861 6,436,129 — Temporary Cash Investments 574,144 20,998 — Futures Contracts—Liabilities 1 (181) — — Forward Currency Contracts—Assets — 2,990 — Forward Currency Contracts—Liabilities — (1,787) — Total 1,174,824 6,458,330 — 1 Represents variation margin on the last day of the reporting period. 24 International Value Fund E. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 2,990 2,990 Liabilities (181) (1,787) (1,968) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 30,088 — 30,088 Forward Currency Contracts — (9,847) (9,847) Realized Net Gain (Loss) on Derivatives 30,088 (9,847) 20,241 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 7,301 — 7,301 Forward Currency Contracts — 2,438 2,438 Change in Unrealized Appreciation (Depreciation) on Derivatives 7,301 2,438 9,739 At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts) Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2013 1,427 50,214 504 FTSE 100 Index June 2013 504 50,074 (358) Topix Index June 2013 326 39,056 5,788 S&P ASX 200 Index June 2013 157 21,056 474 Unrealized appreciation (depreciation) on open Dow Jones EURO STOXX 50 Index and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. 25 International Value Fund Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services Inc. 6/26/13 EUR 37,604 USD 48,757 839 Morgan Stanley Capital Services Inc. 6/26/13 GBP 32,388 USD 48,397 1,993 Morgan Stanley Capital Services Inc. 6/18/13 JPY 3,757,584 USD 40,330 (1,745) Morgan Stanley Capital Services Inc. 6/25/13 AUD 14,956 USD 15,387 73 Morgan Stanley Capital Services Inc. 6/25/13 AUD 4,867 USD 5,073 (42) UBS AG 6/18/13 USD 6,487 JPY 623,470 85 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $3,404,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $4,756,000, as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $1,438,796,000 to offset future net capital gains. Of this amount, $1,076,059,000 is subject to expiration on October 31, 2017. Capital losses of $362,737,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $6,764,965,000. Net unrealized appreciation of investment securities for tax purposes was $867,167,000, consisting of unrealized gains of $1,228,929,000 on securities that had risen in value since their purchase and $361,762,000 in unrealized losses on securities that had fallen in value since their purchase. 26 International Value Fund G. During the six months ended April 30, 2013, the fund purchased $2,974,970,000 of investment securities and sold $3,070,972,000 of investment securities, other than temporary cash investments. H. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 15,464 28,299 Issued in Lieu of Cash Distributions 5,360 6,717 Redeemed (18,731) (44,050) Net Increase (Decrease) in Shares Outstanding 2,093 (9,034) I. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 27 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 28 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During International Value Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,150.47 $2.29 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.66 2.16 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.43%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 29 Trustees Approve Advisory Agreements The board of trustees of Vanguard International Value Fund has renewed the fund’s investment advisory agreements with ARGA Investment Management, LP (ARGA); Edinburgh Partners Limited (Edinburgh Partners); and Lazard Asset Management LLC (Lazard). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. Please note that in December, the fund’s trustees modified its investment advisory arrangement. Hansberger Global Investor, Inc., no longer serves as one of the fund’s advisors. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: ARGA. ARGA is an independent investment management firm focused on global equities. ARGA invests in businesses that it believes are undervalued based on long-term earnings power and dividend-paying capability. ARGA’s investment philosophy is based on the belief that investors overreact to short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its value-oriented process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based upon the company’s long-term earnings power and dividend-paying capability. ARGA has advised a portion of the fund since 2012. Edinburgh Partners. Founded in 2003, Edinburgh Partners is an independent fund management company specializing in global investment analysis. Edinburgh Partners employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price-to-earnings ratios. In-depth fundamental research on companies and industries is central to Edinburgh Partners’ investment process. Edinburgh Partners is based in Edinburgh, Scotland, and has advised a portion of the fund since 2008. Lazard. Lazard provides investment management services for clients around the world in a variety of investment mandates, including international equities, domestic equities, and fixed income securities. The investment team at Lazard employs a bottom-up stock selection process to identify stocks with sustainable financial productivity and attractive valuations. The investment process incorporates three types of investment research: financial screening, fundamental analysis, and accounting validation. Lazard is a subsidiary of Lazard Freres & Co. LLC and has advised a portion of the fund since 2006. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. 30 Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below the peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Lazard, Edinburgh Partners, or ARGA in determining whether to approve the advisory fees, because the firms are independent of Vanguard, and the advisory fees are the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedule for Lazard, Edinburgh Partners, and ARGA. The breakpoints reduce the effective rate of the fee as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 31 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 32 Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced International Index: MSCI EAFE Index through May 31, 2010; MSCI All Country World Index ex USA thereafter. 33 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 F. Joseph Loughrey Principal Occupation(s) During the Past Five Years: Born 1949. Trustee Since October 2009. Principal Chairman and Chief Executive Officer (retired 2009) Occupation(s) During the Past Five Years: President and President (2006–2008) of Rohm and Haas Co. and Chief Operating Officer (retired 2009) of Cummins (chemicals); Director of Tyco International, Ltd. Inc. (industrial machinery); Chairman of the Board of (diversified manufacturing and services), Hewlett- Hillenbrand, Inc. (specialized consumer services); Packard Co. (electronic computer manufacturing), Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q462 062013 Semiannual Report | April 30, 2013 Vanguard Diversified Equity Fund > Vanguard Diversified Equity Fund returned 15.73% for the six months ended April 30, 2013. > The fund outperformed its benchmark, the MSCI US Broad Market Index, and also topped the average return of its peer multi-cap core funds. > All eight underlying stock funds rose by about 14% or more, with four outperforming their respective index benchmarks. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 16 Trustees Approve Advisory Arrangement. 18 Glossary. 19 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Diversified Equity Fund 15.73% MSCI US Broad Market Index 15.15 Multi-Cap Core Funds Average 14.97 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Diversified Equity Fund $22.70 $25.86 $0.344 $0.015 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2013, Vanguard Diversified Equity Fund returned 15.73%, beating its benchmark, the MSCI US Broad Market Index, and the average return of its peers. The Diversified Equity Fund, as a “fund of funds,” invests in eight actively managed Vanguard stock funds. These underlying funds invest across the style and capitalization spectrum, holding shares in small-, mid-, and large-cap growth and value companies that together offer broad exposure to the U.S. equity market. For the six months covered in this report, all eight of the underlying funds generated strong results, with returns ranging from about 14% to 24%. Overall, the funds investing in smaller companies did a bit better than those focusing on large-cap stocks. The stock market rally persisted, but not without challenges Global stocks delivered a vigorous performance, recording gains in five of the six months ended April 30. U.S. equities finished the half year with a robust return of about 15%. The Standard & Poor’s 500 Index closed April the same way it had March: at an all-time high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% in aggregate, helped by strength in Japan. 2 Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, which sputtered for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69% and lower still than the 1.85% it registered a month earlier. (Bond yields and prices move in opposite directions.) Municipal bonds had a return closer to 2%, with more than half of it coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion in Treasury bonds and mortgage-backed securities each month until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” In a rising tide, small-cap and value stocks floated highest As I noted previously, all of Diversified Equity’s eight underlying funds delivered double-digit returns, and four outperformed their index benchmarks. That helped Diversified Equity to edge out competing multi-cap core funds. The performance of the underlying funds reflected a shift in overall market sentiment, as small-company stocks gained favor over the shares of larger companies. But in a continuation of a recent trend, value stocks again outperformed their growth counterparts. (See the Investment Insight box on opposite page for more on growth and value stocks.) Standouts for the six-month period included Vanguard Capital Value Fund and Vanguard Explorer™ Fund. The Capital Value Fund, which looks for undervalued stocks across the capitalization spectrum, generated the highest return of the eight at more than 24%. The fund was boosted by Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average Diversified Equity Fund 0.40% 1.20% The acquired fund fees and expenses—drawn from the prospectus dated February 27, 2013—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2013, the annualized acquired fund fees and expenses were 0.40%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Multi-Cap Core Funds. 4 Investment insight Growth stocks versus value stocks: A case for both Growth and value stocks typically take turns outperforming each other. The chart here shows how they have switched off during the past 20 years in leading or lagging a broad market average. These two styles of investing are typically considered complementary—when growth is performing well, value typically isn’t, and vice versa. Very generally speaking, growth stocks represent companies that are expected to expand their businesses at a rapid pace, while value stocks typically represent more established, slower-growing companies. Which does better in the long run? Neither. Vanguard research has shown that there is no significant long-term difference in the risk/reward characteristics of growth and value stocks. But, because their performance can vary considerably over shorter time periods, a truly diversified portfolio should have exposure to both. True to its name, Vanguard Diversified Equity Fund remains broadly invested in both the growth and value arenas through its eight underlying funds. Rolling 12-month return differences, 1993–2012 Note: “Rolling” means here that 12-month returns were calculated from the start of each month in the 20-year period ended December 31, 2012. Sources: Vanguard and Russell Investments. 5 resurgent bank stocks that benefited from higher capital levels, improved lending conditions, and the recovering U.S. housing market. The Explorer Fund, which focuses on small-cap growth stocks, returned about 19% as its six advisors found strong performers in the health care industry, particularly in biotechnology. Vanguard Windsor™ Fund, whose two advisors look for bargain stocks in the large- and mid-cap segments, also did quite well, returning nearly 18%. Like Capital Value, Windsor benefited from a strong showing in financials. Two funds—Vanguard Mid-Cap Growth and Windsor II Funds—trailed their index benchmarks by noticeable margins. The Mid-Cap Growth Fund held some under-performing stocks in the consumer discretionary sector, but the fund still returned nearly 15%, slightly more than the average for its peer funds. Windsor II, owing to setbacks in some of its information technology stocks, returned a bit less than both its market index and peer group. On an absolute basis, however, its return of more than 14% was still welcome. The three underlying funds that focus on the larger-company segment of the market posted the lowest results, although these were still quite strong at about 14%. Each of the three—Vanguard Growth and Income Fund, Morgan™ Growth Fund, and U.S. Growth Fund—came close to or slightly exceeded its index benchmark. Underlying Funds: Allocations and Returns Six Months Ended April 30, 2013 Percentage of Diversified Equity Fund Vanguard Fund Assets Total Returns Vanguard Growth and Income Fund Investor Shares 20.0% 14.16% Vanguard Windsor Fund Investor Shares 15.0 17.90 Vanguard Morgan Growth Fund Investor Shares 15.0 13.80 Vanguard Windsor II Fund Investor Shares 15.0 14.36 Vanguard U.S. Growth Fund Investor Shares 15.0 14.09 Vanguard Explorer Fund Investor Shares 10.0 19.08 Vanguard Capital Value Fund 5.0 24.36 Vanguard Mid-Cap Growth Fund 5.0 14.92 Combined 100.0% 15.73% 6 The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return (including dividends) of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors who had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalanc-ing if you’ve established a 60% stock/40% bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing, available at vanguard.com/research.) I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially more risky than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2013 7 Diversified Equity Fund Fund Profile As of April 30, 2013 Portfolio Characteristics MSCI US Broad Market Fund Index Number of Stocks 1,476 3,209 Median Market Cap $38.1B $40.5B Price/Earnings Ratio 17.2x 18.1x Price/Book Ratio 2.1x 2.4x Return on Equity 15.7% 16.7% Earnings Growth Rate 8.7% 9.7% Dividend Yield 2.1% 2.0% Turnover Rate (Annualized) 4% — Ticker Symbol VDEQX — Acquired Fund Fees and Expenses 1 0.40% — 30-Day SEC Yield 1.29% — Allocation to Underlying Vanguard Funds Vanguard Growth and Income Fund Investor Shares 20.0% Vanguard Windsor Fund Investor Shares 15.0 Vanguard Morgan Growth Fund Investor Shares 15.0 Vanguard Windsor II Fund Investor Shares 15.0 Vanguard U.S. Growth Fund Investor Shares 15.0 Vanguard Explorer Fund Investor Shares 10.0 Vanguard Capital Value Fund 5.0 Vanguard Mid-Cap Growth Fund 5.0 Volatility Measures MSCI US Broad Market Index R-Squared 0.99 Beta 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 11.1% 12.6% Consumer Staples 8.4 9.7 Energy 11.6 9.8 Financials 17.3 17.1 Health Care 15.8 12.4 Industrials 12.2 10.8 Information Technology 15.0 17.5 Materials 3.2 3.8 Telecommunication Services 2.2 2.7 Utilities 3.2 3.6 Fund percentages reflect holdings of underlying funds. 1 This figure—drawn from the prospectus dated February 27, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2013, the annualized acquired fund fees and expenses were 0.40%. 8 Diversified Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 10, 2005, Through April 30, 2013 Note: For 2013, performance data reflect the six months ended April 30, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Diversified Equity Fund 6/10/2005 12.91% 6.45% 5.63% See Financial Highlights for dividend and capital gains information. 9 Diversified Equity Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 7,477,105 254,745 Vanguard Windsor Fund Investor Shares 11,224,118 191,708 Vanguard Morgan Growth Fund Investor Shares 8,690,653 191,455 Vanguard Windsor II Fund Investor Shares 5,767,730 191,027 Vanguard U.S. Growth Fund Investor Shares 8,150,721 190,890 Vanguard Explorer Fund Investor Shares 1,421,221 127,867 Vanguard Capital Value Fund 4,986,288 64,074 Vanguard Mid-Cap Growth Fund 2,817,370 63,898 Total Investment Companies (Cost $1,021,675) 1,275,664 Other Assets and Liabilities (0.0%) Other Assets 1,097 Liabilities (1,227) (130) Net Assets (100%) Applicable to 49,319,673 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,275,534 Net Asset Value Per Share $25.86 At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,047,729 Undistributed Net Investment Income 6 Accumulated Net Realized Losses (26,190) Unrealized Appreciation (Depreciation) 253,989 Net Assets 1,275,534 See Note A in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 10 Diversified Equity Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Income Distributions Received 11,480 Net Investment Income—Note B 11,480 Realized Net Gain (Loss) Capital Gain Distribution Received 6,546 Investment Securities Sold 39,486 Realized Net Gain (Loss) 46,032 Change in Unrealized Appreciation (Depreciation) of Investment Securities 120,606 Net Increase (Decrease) in Net Assets Resulting from Operations 178,118 See accompanying Notes, which are an integral part of the Financial Statements. 11 Diversified Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 11,480 14,153 Realized Net Gain (Loss) 46,032 36,900 Change in Unrealized Appreciation (Depreciation) 120,606 94,343 Net Increase (Decrease) in Net Assets Resulting from Operations 178,118 145,396 Distributions Net Investment Income (17,334) (13,944) Realized Capital Gain 1 (756) — Total Distributions (18,090) (13,944) Capital Share Transactions Issued 62,000 97,089 Issued in Lieu of Cash Distributions 17,511 13,531 Redeemed (137,343) (251,357) Net Increase (Decrease) from Capital Share Transactions (57,832) (140,737) Total Increase (Decrease) 102,196 (9,285) Net Assets Beginning of Period 1,173,338 1,182,623 End of Period 2 1,275,534 1,173,338 1 Includes fiscal 2013 short-term gain distributions totaling $756,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $6,000 and $5,860,000. See accompanying Notes, which are an integral part of the Financial Statements. 12 Diversified Equity Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $22.70 $20.34 $19.13 $16.43 $15.30 $26.15 Investment Operations Net Investment Income . 231 . 262 . 228 . 206 . 268 . 284 Capital Gain Distributions Received .129 .034 — — — 1.333 Net Realized and Unrealized Gain (Loss) on Investments 3.159 2.310 1.192 2.686 1.856 (11.741) Total from Investment Operations 3.519 2.606 1.420 2.892 2.124 (10.124) Distributions Dividends from Net Investment Income (. 344) (. 246) (. 210) (.192) (. 286) (. 230) Distributions from Realized Capital Gains (. 015) — — — (.708) (. 496) Total Distributions (. 359) (. 246) (. 210) (.192) (. 994) (.726) Net Asset Value, End of Period $25.86 $22.70 $20.34 $19.13 $16.43 $15.30 Total Return 1 15.73% 12.97% 7.42% 17.68% 15.48% -39.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,276 $1,173 $1,183 $1,250 $1,211 $849 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.40% 0.40% 0.41% 0.40% 0.43% 0.37% Ratio of Net Investment Income to Average Net Assets 1.51% 1.18% 1.09% 1.13% 1.71% 1.27% Portfolio Turnover Rate 4% 3% 3% 3% 5% 2% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 13 Diversified Equity Fund Notes to Financial Statements Vanguard Diversified Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in selected Vanguard actively managed U.S. stock funds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended April 30, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At April 30, 2013, 100% of the market value of the fund’s investments was determined based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. 14 Diversified Equity Fund The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $71,336,000 to offset future net capital gains of $59,188,000 through October 31, 2018, and $12,148,000 through October 31, 2019. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended April 30, 2013, were from short-term gain distributions received from Vanguard Mid-Cap Growth Fund. At April 30, 2013, the cost of investment securities for tax purposes was $1,021,675,000. Net unrealized appreciation of investment securities for tax purposes was $253,989,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended April 30, 2013, the fund purchased $24,772,000 of investment securities and sold $82,871,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 2,566 4,447 Issued in Lieu of Cash Distributions 773 676 Redeemed (5,699) (11,588) Net Increase (Decrease) in Shares Outstanding (2,360) (6,465) G. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 15 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A typical fund’s expenses are expressed as a percentage of its average net assets. The Diversified Equity Fund has no direct expenses, but bears its proportionate share of the costs for the underlying funds in which it invests. These indirect expenses make up the acquired fund fees and expenses, also expressed as a percentage of average net assets. The following examples are intended to help you understand the ongoing cost (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The costs were calculated using the acquired fund fees and expenses for the Diversified Equity Fund. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 16 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Diversified Equity Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,157.26 $2.14 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.81 2.01 The calculations are based on acquired fund fees and expenses charged by the underlying mutual funds in which the Diversified Equity Fund invests. The Diversified Equity Fund’s annualized expense figure for the period is 0.40%. The dollar amounts shown as ”Expenses Paid” are equal to the annualized average weighted expense ratio for the underlying funds multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 17 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Diversified Equity Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for the fund. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services since its inception in 2005, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the performance of the fund since its inception, including any periods of outperformance or underperformance relative to a benchmark and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s acquired fund fees and expenses were well below the average expense ratio charged by funds in its peer group. The fund does not incur advisory expenses directly; however, the board noted that each of the underlying funds in which the fund invests has advisory expenses well below the relevant peer-group average. Information about the fund’s acquired fund fees and expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the fund’s assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 18 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Acquired Fund Fees and Expenses. Funds that invest in other Vanguard funds incur no direct expenses, but they do bear proportionate shares of the operating, administrative, and advisory expenses of the underlying funds, and they must pay any fees charged by those funds. The figure for acquired fund fees and expenses represents a weighted average of these underlying costs. Acquired is a term that the Securities and Exchange Commission applies to any mutual fund whose shares are owned by another fund. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 19 Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 20 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of The Conference Board. F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study IndependentTrustees of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q6082 062013 Semiannual Report | April 30, 2013 Vanguard Emerging Markets Select Stock Fund > Vanguard Emerging Markets Select Stock Fund returned 8.90% for the six months ended April30, 2013, surpassing its comparative standards. > Although signs of slower growth tempered returns, eight of the ten industry sectors posted positive results, with financials leading the way. > The fund’s advisors found opportunities to outperform the benchmark, particularly among Asian consumer discretionary and utility stocks. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 28 Trustees Approve Advisory Agreements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Emerging Markets Select Stock Fund 8.90% MSCI Emerging Markets Index 5.29 Emerging Markets Funds Average 7.29 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Emerging Markets Select Stock Fund $18.73 $20.16 $0.230 $0.000 1 Chairman’s Letter Dear Shareholder, Good prospects for growth drove significant gains for emerging market stocks in the first part of the six-month period ended April 30, 2013, but a deteriorating outlook for several of the larger economies led to some retrenchment in the second part. The end result was a 5.29% return for the MSCI Emerging Markets Index. Vanguard Emerging Markets Select Stock Fund outperformed that benchmark, returning 8.90% for the half year; it also surpassed the 7.29% average return of its peer funds. Among industry sectors, financial companies contributed the most to the fund’s performance. Strong selection, especially among Asian consumer discretionary and utility stocks, also helped. The stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, advancing in five of the six months ended April 30. U.S. equities finished with a strong return of about 15%. 2 The Standard & Poor’s 500 Index finished April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% for the six months, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, with a boost from April’s 1.0% return. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 Municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a May 1 statement, the Fed said it would continue buying $85 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Focused stock selection drove the fund’s performance Each of the fund’s four advisors takes a bottom-up, research-intensive approach to selecting and investing in emerging market stocks across Europe, the Asia-Pacific region, and Latin America. They look at each company to decide whether its investment case is compelling enough to merit inclusion in the fund. The advisors’ approach worked well for the fund, helping its return in each sector outpace that of its benchmark. Financial stocks, which accounted for about one-quarter of the assets of both the Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Emerging Markets Select Stock Fund 0.92% 1.54% The fund expense ratio shown is from the prospectus dated April 23, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratio was 0.94%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Emerging Markets Funds. 4 fund and the index, benefited from the monetary easing undertaken by several central banks to counter signs of slowing growth. That sector returned 12.4% for the index, while the fund’s outsized holdings in Thai, Indian, and Turkish banks contributed to a return of 14.4%. The advisors found opportunities for even greater outperformance among certain Asian consumer discretionary and utility stocks. Holdings in a handful of Hong Kong casinos and textile companies helped the consumer discretionary sector return 16.6% for the fund, compared with 2.8% for the index. Chinese power producers Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently from domestic stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non-U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non-U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see Considerations for Investing in Non-U.S. Equities , available at vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 5 were another area of strength, pushing the return from the small utility sector to 27.8%, compared with 6.4% for the index. Signs of decelerating growth in emerging markets and less-than-robust growth elsewhere weighed on energy and materials stocks. Returns for these sectors in Russia, Brazil, and China, among other countries, were negative for the index, but the fund’s advisors generally managed to stay in positive territory by avoiding the worst performers. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially riskier than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 17, 2013 6 Advisors’ Report For the six months ended April 30, 2013, Vanguard Emerging Markets Select Stock Fund returned 8.90%, exceeding the 7.29% average return of peer-group funds and the 5.29% return of the fund’s benchmark, the MSCI Emerging Markets Index. The fund’s assets are divided among four independent investment advisors. The use of multiple advisors provides exposure to distinct, yet complementary, investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared Vanguard Emerging Markets Select Stock Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Oaktree Capital Management, 24 47 Seeks to capture misevaluation of securities caused by L.P. investor behavior. Oaktree’s investment process is driven by bottom-up research, which includes extensive travel to meet company management and maintaining in-house models focused on deriving reliable cash-flow projections. M&G Investment Management 24 46 Seeks to identify companies that can handle capital Limited with discipline, generate returns above the cost of capital, and stay focused on creating value. M&G attempts to take advantage of pricing deviations created by short-term investors. Pzena Investment Management, 24 46 Uses a deep-value approach that focuses on the most LLC undervalued companies based on price-to-normalized earnings. The firm believes that this value philosophy works well globally and is especially effective in emerging markets because of generally wider valuation spreads. Wellington Management 24 46 Allocates the assets in its portion of the fund to a team Company, LLP of global analysts who seek to add value through in-depth fundamental research and understanding of their industries. By covering the same companies over a period of many years, these investment professionals gain comprehensive insight to guide decisions for their subportfolios. Cash Investments 4 10 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 a discussion of the investment environment that existed during the fiscal period and of how their portfolio positioning reflects this assessment. These comments were prepared on May 24, 2013. M&G Investment Management Limited Portfolio Manager: Matthew Vaight, UKSIP Global stock markets were generally buoyant during the six months, and the fund outperformed the MSCI Emerging Markets Index. Supportive central bank policies and signs that the economic recovery remained on track boosted share prices at the beginning of the period. The rally subsequently ran out of steam, however, as weaker data from China and a resurgence of Eurozone problems unsettled investors. Stock selection in information technology and consumer staples boosted the portfolio’s results. During the half year, several of our best-performing holdings were rewarded for exceeding expectations. These included Thailand’s state-owned Krung Thai Bank, Delta Electronics from Taiwan, and India’s Idea Cellular. Krung Thai has extensively restructured its business, and investors believe it will profit from Thailand’s economic development. Investors are equally optimistic about Delta’s prospects as it switches its focus from power supplies to high-margin activities such as industrial automation. And Idea, one of India’s largest and most profitable mobile phone operators, is benefiting from consolidation in that country’s market. On the other hand, positions in First Quantum Minerals and AZ Electronic Materials detracted from results. Lower commodity prices hurt First Quantum Minerals, a Canadian copper miner with assets in Africa, whereas AZ investors were concerned by the British company’s profit warning. We remain confident, however, about both businesses’ long-term potential. Because we are guided by a strict valuation discipline, we sold some stocks during the period that had performed well of late, including Malaysian telecom firm Axiata Group Berhad and FEMSA, a Mexican beverage company and bottler of Coca-Cola products. We believe that investors have developed excessive expectations for returns, and we saw better opportunities elsewhere. Our search for value led to Brazil, where we invested in Banco Bradesco, a private bank, and in Brasil Insurance. 8 Oaktree Capital Management, L.P. Portfolio Managers: Frank J. Carroll III, Managing Director and Co-Head of Emerging Markets Equities Timothy D. Jensen, Managing Director and Co-Head of Emerging Markets Equities Emerging markets performed well during the six months ended April 30, though they underperformed stock markets in the United States, Japan, and some other developed countries. Stock selection primarily drove our portfolio’s performance. At the country level, it was particularly strong in China, followed by Indonesia, South Africa, and Russia. Winners in China included gaming companies, an appliance distributor, and a brewer. Selection in South Korea, Peru, and Taiwan detracted, primarily because several cyclical stocks performed poorly. By sector, selection among consumer discretionary, financial, and consumer staples stocks boosted results the most. Notable winners included the Chinese gaming stocks mentioned above, an Indonesian food company, and a Russian retailer. We have spent time studying the possible reasons why emerging market equities have performed more modestly of late than those in developed markets. Concerns about slower growth in China, the effects of weaker commodity prices on resource-dependent economies, and competition from Japan for investment flows have all affected emerging market stocks. While we acknowledge these issues, we see very interesting opportunities for stock-picking in today’s markets. Some countries’ problems are well-known, and, in our view, often overblown. Problem countries and problem sectors trade at significant discounts to both their own historical performances and the overall market. Positive changes at the company level could lead to significant outperformance from current valuation levels. Favored countries and sectors are selling at very stretched valuations, making many companies quite vulnerable to even small earnings misses. Overall, the markets are trading at discounts to their long-term average multiples, but significant valuation differences at the country and industry levels give us interesting investment opportunities. Wellington Management Company, llp Portfolio Manager: Cheryl M. Duckworth, CFA, Senior Vice President and Associate Director, Global Industry Research We focus on bottom-up stock selection as the primary driver of performance while minimizing active industry bets. Emerging market equities rose modestly in U.S. dollar terms as eight of the ten sectors in 9 the MSCI Emerging Markets Index posted positive returns for the half year. Financials (+12.4%), information technology (+11.3%), and consumer staples (+11.3%) gained the most, while materials (–6.0%) and energy (–3.4%) lagged. Stock selection was strongest within financials, utilities, and information technology. In financials, South Africa-based insurer Discovery Limited performed well after announcing a significant rise in normalized operating profit. In utilities, our shares of Chinese gas distributor ENN Energy generated strong returns. The company continued to execute well in a growing sector as China’s government shifts the country from coal to natural gas. In information technology, strong operating performance helped our holdings in Taiwan Semiconductor do well. Thailand-based PTT Global Chemical was also a top contributor, as growing oil demand and increased government investment in domestic infrastructure helped boost its share price. Our selection in materials, particularly Perseus Mining and Continental Gold, and in energy detracted the most from returns. Shares of Perseus Mining, a minerals mining company, declined because of teething issues in the ramp-up at its Edikan Gold Mine in Ghana as well as uncertainty about the development time line and fiscal terms for its Sissingué Gold Project in Ivory Coast. Shares of Continental Gold, an exploration and development company, declined amid general negative sentiment in mining. In the energy sector, China Shenhua Energy was a top detractor. The company focuses on coal and power activities in China and owns and operates an integrated coal transportation network of dedicated rail lines and port facilities. Its stock dropped as falling coal prices led to lackluster earnings. Pzena Investment Management, LLC Portfolio Managers: Caroline Cai, CFA, Principal Allison Fisch, Principal John P. Goetz, Managing Principal and Co-Chief Investment Officer At the sector level, our strategy was driven by a mixture of cyclicality and safety, and our top performers were in financials, consumer discretionary, and utilities. Materials also contributed significantly, with Canada-based methanol supplier Methanex responsible for almost all of that sector’s returns. Although consumer discretionary stocks lagged the broader market, our holdings performed extremely well, rewarding our overweighting of the sector. Hong Kong-based textile manufacturer Texwinca Holdings, the portfolio’s third-largest contributor, led the way in this sector. Chinese power producer Huadian Power—our strongest performer—boosted the portfolio’s utilities return. Our holdings in financials rose with the broad strength of that top-performing sector. Our energy stocks, particularly Russia-based Gazprom 10 and China Coal Energy, and our lack of consumer staples holdings hurt returns. The portfolio’s largest individual detractor was Taiwan’s Hon Hai Precision, in information technology. China was our top-performing country as strength from Huadian Power and China Power International Development offset weakness from China Coal Energy. Taiwan detracted the most, mainly because of Hon Hai Precision. Emerging market valuations appear attractive, but significant portions of this universe are still earning above their long-term normalized levels. Although many companies have experienced a significant slowdown, their returns on equity still appear elevated versus the long-term average. This suggests that the inevitable drag on returns from overinvestment during the boom years has yet to filter through to profitability. Given this state of affairs, we believe that our fundamental approach, whereby we invest in companies earning below normalized expectations, will yield superior results. We expect our companies’ earnings to improve, whereas the currently high earnings of many other companies may decline. Overall, the portfolio’s valuation remains compelling, with an average price/normalized earnings ratio of 7.5 compared with the median of 11.7 for emerging market stocks. 11 Emerging Markets Select Stock Fund Fund Profile As of April 30, 2013 Portfolio Characteristics MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Number of Stocks 256 813 1,815 Median Market Cap $12.3B $18.6B $31.3B Price/Earnings Ratio 12.7x 12.6x 16.6x Price/Book Ratio 1.5x 1.6x 1.7x Return on Equity 17.4% 18.7% 15.2% Earnings Growth Rate 11.2% 14.4% 5.9% Dividend Yield 2.4% 2.7% 3.1% Turnover Rate (Annualized) 40% — — Ticker Symbol VMMSX — — Expense Ratio 1 0.92% — — Short-Term Reserves 1.3% — — Sector Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Consumer Discretionary 9.6% 7.7% 9.8% Consumer Staples 6.4 9.3 10.8 Energy 12.3 11.7 9.4 Financials 27.0 27.7 26.9 Health Care 1.5 1.4 7.8 Industrials 7.0 6.3 10.6 Information Technology 15.9 13.9 6.3 Materials 10.7 10.3 9.3 Telecommunication Services 6.2 7.6 5.5 Utilities 3.4 4.1 3.6 Ten Largest Holdings (% of total net assets) Samsung Electronics Co. Ltd. Semiconductors 4.0% Petroleo Brasileiro SA Integrated Oil & Gas 3.1 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors 3.0 Hana Financial Group Inc. Diversified Banks 1.6 Shinhan Financial Group Co. Ltd. Diversified Banks 1.2 Lukoil OAO Integrated Oil & Gas 1.2 Sasol Ltd. Integrated Oil & Gas 1.2 Vale SA Steel 1.2 China Construction Bank Corp. Diversified Banks 1.1 China Mobile Ltd. Wireless Telecommunication Services 1.1 Top Ten 18.7% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated April 23, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.94%. 12 Emerging Markets Select Stock Fund Market Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Europe United Kingdom 1.1% 0.0% 15.1% Other 0.9 0.0 29.3 Subtotal 2.0% 0.0% 44.4% Pacific South Korea 14.7% 14.4% 3.3% Hong Kong 3.3 0.0 2.2 Other 0.6 0.0 23.3 Subtotal 18.6% 14.4% 28.8% Emerging Markets China 16.5% 18.2% 4.1% Brazil 13.0 12.7 2.8 Taiwan 8.8 11.2 2.5 India 8.5 6.8 1.5 South Africa 5.9 7.0 1.6 Russia 5.5 5.7 1.3 Turkey 2.9 2.2 0.5 Thailand 2.6 2.8 0.6 Mexico 2.4 5.4 1.2 Malaysia 2.1 3.6 0.8 Philippines 1.3 1.1 0.2 Indonesia 1.3 3.1 0.7 Poland 1.1 1.5 0.3 Other 4.0 4.3 1.1 Subtotal 75.9% 85.6% 19.2% North America 1.7% 0.0% 7.2% Middle East 1.8% 0.0% 0.4% 13 Emerging Markets Select Stock Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 27, 2011, Through April 30, 2013 Note: For 2013, performance data reflect the six months ended April 30, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Emerging Markets Select Stock Fund 6/27/2011 5.58% 0.50% See Financial Highlights for dividend and capital gains information. 14 Emerging Markets Select Stock Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.6%) 1 Argentina (0.3%) Arcos Dorados Holdings Inc. Class A 40,250 548 MercadoLibre Inc. 920 93 641 Australia (0.4%) * Perseus Mining Ltd. 524,345 741 Brazil (11.9%) Petroleo Brasileiro SA Prior Pfd. 444,804 4,440 Petroleo Brasileiro SA ADR 82,289 1,576 Vale SA Prior Pfd. 79,320 1,288 Banco do Brasil SA 87,100 1,097 Banco Bradesco SA Prior Pfd. 66,530 1,093 Vale SA Class B ADR 60,909 1,041 * Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 206,900 1,024 Randon Participacoes SA Prior Pfd. 141,275 921 Banco Santander Brasil SA 121,900 895 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 15,856 881 Itau Unibanco Holding SA ADR 47,873 806 EDP - Energias do Brasil SA 119,700 730 Totvs SA 38,800 730 Cia de Bebidas das Americas ADR 17,163 721 Brasil Insurance Participacoes e Administracao SA 64,800 688 Telefonica Brasil SA ADR 24,400 649 * BB Seguridade Participacoes SA 75,255 639 All America Latina Logistica SA 125,600 635 Multiplus SA 32,456 535 Cia de Saneamento Basico do Estado de Sao Paulo ADR 34,200 489 Banco Santander Brasil SA ADR 65,100 483 Telefonica Brasil SA Prior Pfd. 13,200 350 * Braskem SA Prior Pfd. 35,500 309 Cia Paranaense de Energia Prior Pfd. 13,700 243 Itau Unibanco Holding SA Prior Pfd. 13,700 230 * Fibria Celulose SA 20,000 213 Cia Paranaense de Energia ADR 10,900 194 Souza Cruz SA 11,500 177 * HRT Participacoes em Petroleo SA 55,100 122 Localiza Rent a Car SA 2,600 46 Lojas Americanas SA Prior Pfd. 3,784 33 23,278 Canada (1.7%) Methanex Corp. 36,250 1,537 First Quantum Minerals Ltd. 69,600 1,215 * Continental Gold Ltd. 58,100 287 Sherritt International Corp. 59,500 278 3,317 Chile (0.3%) Sociedad Quimica y Minera de Chile SA ADR 9,289 460 SACI Falabella 19,825 226 686 15 Emerging Markets Select Stock Fund Market Value Shares ($000) China (15.0%) China Construction Bank Corp. 2,632,850 2,210 China Mobile Ltd. 195,000 2,145 China Shenhua Energy Co. Ltd. 562,500 1,995 CNOOC Ltd. 1,028,000 1,926 China Pacific Insurance Group Co. Ltd. 505,000 1,820 Industrial & Commercial Bank of China Ltd. 2,337,380 1,648 Lenovo Group Ltd. 1,573,600 1,439 Mindray Medical International Ltd. ADR 27,600 1,090 China Power International Development Ltd. 2,796,600 1,011 Yingde Gases Group Co. Ltd. 996,000 960 China Resources Power Holdings Co. Ltd. 290,000 950 China Unicom Hong Kong Ltd. 629,000 907 * Haier Electronics Group Co. Ltd. 446,000 797 Zhongsheng Group Holdings Ltd. 569,500 792 Tsingtao Brewery Co. Ltd. 118,000 791 Kingboard Laminates Holdings Ltd. 1,726,125 775 China Shineway Pharmaceutical Group Ltd. 413,000 736 * Melco Crown Entertainment Ltd. ADR 29,403 724 Shanghai Electric Group Co. Ltd. 2,030,000 713 China Coal Energy Co. Ltd. 819,000 632 China BlueChemical Ltd. 916,000 560 ENN Energy Holdings Ltd. 94,500 547 Bank of Communications Co. Ltd. 627,000 499 Guangdong Investment Ltd. 478,000 463 China Dongxiang Group Co. 2,639,000 453 Shui On Land Ltd. 1,190,000 395 AMVIG Holdings Ltd. 1,016,000 393 * Brilliance China Automotive Holdings Ltd. 292,000 358 Greatview Aseptic Packaging Co. Ltd. 551,000 329 China Overseas Grand Oceans Group Ltd. 173,000 273 Vinda International Holdings Ltd. 117,000 153 * China Taiping Insurance Holdings Co. Ltd. 76,100 130 Dongfeng Motor Group Co. Ltd. 78,000 117 Huabao International Holdings Ltd. 251,000 115 Intime Department Store Group Co. Ltd. 85,000 101 Sun Art Retail Group Ltd. 58,000 81 Shandong Weigao Group Medical Polymer Co. Ltd. 77,500 75 Daphne International Holdings Ltd. 66,600 69 * Shui On Land Ltd. Rights Exp. 05/08/2013 350,833 37 * GOME Electrical Appliances Holding Ltd. 362,000 36 * Chaoda Modern Agriculture Holdings Ltd. 404,000 19 29,264 Colombia (0.6%) Bancolombia SA ADR 7,800 529 * Cemex Latam Holdings SA 69,729 489 1,018 Czech Republic (0.2%) Komercni Banka AS 2,322 445 Egypt (0.1%) Commercial International Bank Egypt SAE 64,056 282 Exchange-Traded Fund (2.5%) 2 Vanguard FTSE Emerging Markets ETF 110,100 4,818 Hong Kong (3.2%) Pacific Basin Shipping Ltd. 2,533,750 1,449 Texwinca Holdings Ltd. 1,017,000 1,189 Sands China Ltd. 179,300 943 Hang Lung Properties Ltd. 182,000 709 Stella International Holdings Ltd. 192,500 567 * Galaxy Entertainment Group Ltd. 121,000 543 L’Occitane International SA 158,750 461 16 Emerging Markets Select Stock Fund Market Value • Shares ($000) ASM Pacific Technology Ltd. 21,700 224 MGM China Holdings Ltd. 68,300 161 Oriental Watch Holdings 150,000 49 6,295 Hungary (0.7%) OTP Bank plc 33,475 699 Magyar Telekom Telecommunications plc 371,300 687 1,386 India (7.9%) ITC Ltd. 336,250 2,055 Axis Bank Ltd. 51,731 1,436 HCL Technologies Ltd. 103,801 1,389 Genpact Ltd. 55,600 1,034 Reliance Industries Ltd. 65,880 965 * Idea Cellular Ltd. 375,746 925 HDFC Bank Ltd. ADR 18,356 779 Yes Bank Ltd. 83,383 777 Tata Motors Ltd. ADR 25,800 711 Punjab National Bank 48,195 688 DLF Ltd. 115,689 513 Bank of India 78,949 482 Marico Ltd. 113,723 476 Oil & Natural Gas Corp. Ltd. 78,073 474 Cairn India Ltd. 67,116 389 Indiabulls Financial Services Ltd. 76,267 385 Dr Reddy’s Laboratories Ltd. ADR 9,040 342 GlaxoSmithKline Consumer Healthcare Ltd. 4,239 317 NTPC Ltd. 92,778 271 Indian Bank 77,500 246 Central Bank Of India 181,375 240 Corp Bank 31,675 223 Nava Bharat Ventures Ltd. 35,568 108 Ceylon Tobacco Co. plc 14,094 90 United Spirits Ltd. 1,277 52 Colgate-Palmolive India Ltd. 1,680 46 15,413 Indonesia (1.1%) Indofood CBP Sukses Makmur Tbk PT 694,400 818 Bank Rakyat Indonesia Persero Tbk PT 721,000 698 * Bekasi Fajar Industrial Estate Tbk PT 1,990,000 205 Telekomunikasi Indonesia Persero Tbk PT ADR 3,800 182 Mayora Indah Tbk PT 46,500 144 Astra International Tbk PT 157,000 119 Mitra Adiperkasa Tbk PT 50,500 43 2,209 Ireland (0.1%) * Kenmare Resources plc 291,145 120 Kazakhstan (0.3%) *,3 KCell JSC GDR 37,102 560 Kenya (0.1%) Safaricom Ltd. 1,784,500 146 Kuwait (0.3%) Agility Public Warehousing Co. KSC 230,000 543 Malaysia (1.9%) Genting Malaysia Bhd. 1,057,200 1,308 AMMB Holdings Bhd. 307,400 677 CIMB Group Holdings Bhd. 264,600 673 * UEM Land Holdings Bhd. 468,500 387 British American Tobacco Malaysia Bhd. 12,200 254 Axiata Group Bhd. 109,100 243 Guinness Anchor Bhd. 13,700 83 3,625 Mexico (2.0%) Grupo Comercial Chedraui SA de CV 300,700 1,147 * Grupo Televisa SAB ADR 26,500 671 Wal-Mart de Mexico SAB de CV 202,200 643 * Cemex SAB de CV ADR 51,896 584 * Grupo Financiero Santander Mexico SAB de CV ADR 29,400 475 America Movil SAB de CV ADR 20,800 445 3,965 Nigeria (0.2%) Zenith Bank plc 2,741,645 350 Papua New Guinea (0.0%) * New Britain Palm Oil Ltd. 10,877 62 Peru (0.6%) Southern Copper Corp. 17,301 577 Cia de Minas Buenaventura SA ADR 26,203 524 1,101 Philippines (1.2%) Energy Development Corp. 7,158,400 1,133 Metropolitan Bank & Trust 148,680 450 * LT Group Inc. 448,600 265 Robinsons Land Corp. 387,400 242 Ayala Land Inc. 166,300 131 Puregold Price Club Inc. 58,100 57 2,278 17 Emerging Markets Select Stock Fund Market Value • Shares ($000) Poland (1.0%) * Cyfrowy Polsat SA 204,575 1,081 Bank Pekao SA 10,767 517 * Alior Bank SA 13,414 302 1,900 Qatar (0.8%) Industries Qatar QSC 31,132 1,473 Russia (5.1%) Gazprom OAO ADR 221,040 1,760 Lukoil OAO ADR 26,433 1,681 Rosneft OAO GDR 201,370 1,381 Sberbank of Russia ADR 105,602 1,363 Phosagro OAO GDR 54,775 776 Magnit OJSC GDR 14,749 754 Lukoil OAO ADR 11,423 726 Mobile Telesystems OJSC ADR 24,890 515 Sberbank of Russia 129,803 414 * Moscow Exchange MICEX-RTS OAO 187,189 267 * Pharmstandard OJSC GDR 6,920 145 *,3 Sberbank of Russia GDR 10,464 135 9,917 Singapore (0.2%) Olam International Ltd. 341,000 466 South Africa (5.3%) Sasol Ltd. 54,106 2,344 Discovery Ltd. 166,553 1,519 Standard Bank Group Ltd. 94,902 1,187 Imperial Holdings Ltd. 45,461 1,008 MTN Group Ltd. 53,168 960 Barloworld Ltd. 73,875 774 Aveng Ltd. 210,600 692 Old Mutual plc 186,895 594 Naspers Ltd. 7,852 526 African Bank Investments Ltd. 148,331 472 Impala Platinum Holdings Ltd. 7,253 99 Massmart Holdings Ltd. 4,780 99 * Anglo American Platinum Ltd. 2,571 98 10,372 South Korea (13.8%) Samsung Electronics Co. Ltd. 5,611 7,760 Hana Financial Group Inc. 99,080 3,173 Shinhan Financial Group Co. Ltd. 62,834 2,176 SK Telecom Co. Ltd. 7,825 1,377 Hyundai Mipo Dockyard 13,725 1,349 LG Electronics Inc. 13,100 1,050 NHN Corp. 3,602 972 KB Financial Group Inc. 29,090 951 LG Chem Ltd. 3,293 779 Dongbu Insurance Co. Ltd. 17,850 721 GS Holdings 13,953 692 Hyundai Motor Co. 3,451 627 Hyundai Mobis 2,733 621 E-Mart Co. Ltd. 3,173 620 Coway Co. Ltd. 10,591 537 POSCO ADR 6,921 498 Hyundai Heavy Industries Co.Ltd. 2,720 498 Lotte Chemical Corp. 3,067 454 Doosan Corp. 3,537 396 * LG Life Sciences Ltd. 6,816 340 * SK Hynix Inc. 11,280 307 Kolon Industries Inc. 6,311 293 Grand Korea Leisure Co. Ltd. 9,370 291 * Shinhan Financial Group Co. Ltd. ADR 7,080 243 Hyundai Department Store Co.Ltd. 726 106 26,831 Spain (0.5%) Prosegur Cia de Seguridad SA 183,393 1,025 Switzerland (0.3%) * Dufry AG 4,902 653 Taiwan (8.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 900,000 3,340 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 128,439 2,451 Delta Electronics Inc. 438,000 2,101 Hon Hai Precision Industry Co. Ltd. 601,760 1,555 Compal Electronics Inc. 2,100,000 1,360 Advanced Semiconductor Engineering Inc. 1,254,330 1,094 MediaTek Inc. 65,000 793 Yuanta Financial Holding Co. Ltd. 922,842 470 Wistron Corp. 458,162 466 Chunghwa Telecom Co. Ltd. 91,000 290 Asustek Computer Inc. 24,000 280 WPG Holdings Ltd. 227,000 274 Airtac International Group 49,500 263 Oriental Union Chemical Corp. 228,000 252 18 Emerging Markets Select Stock Fund Market Value Shares ($000) Advantech Co. Ltd. 43,200 206 Far Eastern New Century Corp. 132,410 143 TPK Holding Co. Ltd. 5,000 102 Chroma ATE Inc. 46,000 99 Hermes Microvision Inc. 1,000 30 Chipbond Technology Corp. 5,930 15 15,584 Thailand (2.3%) Krung Thai Bank PCL (Foreign) 1,180,075 990 PTT Global Chemical PCL 386,451 965 Siam Commercial Bank PCL (Foreign) 135,000 857 Bangkok Bank PCL (Foreign) 82,400 639 Bangkok Bank PCL 60,000 463 PTT Global Chemical PCL 89,300 235 Advanced Info Service PCL (Foreign) 17,500 163 Supalai PCL (Foreign) 231,800 162 Central Pattana PCL 20,400 69 4,543 Turkey (2.7%) Turkiye Garanti Bankasi AS 240,223 1,329 Turkiye Vakiflar Bankasi Tao 287,800 1,030 * Asya Katilim Bankasi AS 635,816 771 Tupras Turkiye Petrol Rafinerileri AS 25,611 716 Turkiye Halk Bankasi AS 48,890 534 * Turkcell Iletisim Hizmetleri AS ADR 29,812 465 Akbank TAS 82,100 432 5,277 United Arab Emirates (1.0%) DP World Ltd. 76,195 1,172 Abu Dhabi Commercial Bank PJSC 379,925 476 Union National Bank PJSC/Abu Dhabi 179,194 214 1,862 United Kingdom (1.0%) AZ Electronic Materials SA 258,009 1,143 * Polyus Gold International Ltd. 186,971 591 * Ophir Energy plc 50,491 319 2,053 Total Common Stocks (Cost $176,109) 184,499 Temporary Cash Investments (3.9%) 1 Money Market Fund (3.3%) 4 Vanguard Market Liquidity Fund, 0.142% 6,370,833 6,371 Face Amount ($000) U.S. Government and Agency Obligations (0.6%) Fannie Mae Discount Notes, 0.110%, 8/21/13 10,000 100 Fannie Mae Discount Notes, 0.130%, 8/28/13 1,000,000 999 Freddie Mac Discount Notes, 0.130%, 9/16/13 100,000 100 1,199 Total Temporary Cash Investments (Cost $7,570) 7,570 Total Investments (98.5%) (Cost $183,679) 192,069 Other Assets and Liabilities (1.5%) Other Assets 4,914 Liabilities (2,011) 2,903 Net Assets (100%) Applicable to 9,670,443 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 194,972 Net Asset Value Per Share $20.16 19 Emerging Markets Select Stock Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 185,810 Undistributed Net Investment Income 626 Accumulated Net Realized Losses (46) Unrealized Appreciation (Depreciation) Investment Securities 8,390 Futures Contracts 190 Foreign Currencies 2 Net Assets 194,972 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.2% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $695,000, representing 0.4% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 Emerging Markets Select Stock Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1,597 Interest 2 4 Total Income 1,601 Expenses Investment Advisory Fees—Note B Base Fee 406 Performance Adjustment 11 The Vanguard Group—Note C Management and Administrative 87 Marketing and Distribution 10 Custodian Fees 212 Shareholders’ Reports 2 Total Expenses 728 Net Investment Income 873 Realized Net Gain (Loss) Investment Securities Sold 2 2,687 Futures Contracts 16 Foreign Currencies (32) Realized Net Gain (Loss) 2,671 Change in Unrealized Appreciation (Depreciation) Investment Securities 7,391 Futures Contracts 232 Foreign Currencies 2 Change in Unrealized Appreciation (Depreciation) 7,625 Net Increase (Decrease) in Net Assets Resulting from Operations 11,169 1 Dividends are net of foreign withholding taxes of $185,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $46,000, $4,000, and $5,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 21 Emerging Markets Select Stock Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 873 1,398 Realized Net Gain (Loss) 2,671 (1,169) Change in Unrealized Appreciation (Depreciation) 7,625 3,784 Net Increase (Decrease) in Net Assets Resulting from Operations 11,169 4,013 Distributions Net Investment Income (1,514) (79) Realized Capital Gain — — Total Distributions (1,514) (79) Capital Share Transactions Issued 108,572 88,532 Issued in Lieu of Cash Distributions 1,426 73 Redeemed 1 (34,822) (29,933) Net Increase (Decrease) from Capital Share Transactions 75,176 58,672 Total Increase (Decrease) 84,831 62,606 Net Assets Beginning of Period 110,141 47,535 End of Period 2 194,972 110,141 1 Net of redemption fees for fiscal 2012 of $27,000. Effective May 23, 2012, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed net investment income of $626,000 and $1,283,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Emerging Markets Select Stock Fund Financial Highlights Six Months Year June 14, Ended Ended 2011 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period $18.73 $17.69 $20.00 Investment Operations Net Investment Income .110 2 .302 2 .079 2 Net Realized and Unrealized Gain (Loss) on Investments 3 1.550 .764 (2.389) Total from Investment Operations 1.660 1.066 (2.310) Distributions Dividends from Net Investment Income (.230) (.026) — Distributions from Realized Capital Gains — — — Total Distributions (.230) (.026) — Net Asset Value, End of Period $20.16 $18.73 $17.69 Total Return 4 8.90% 6.04% -11.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $195 $110 $48 Ratio of Total Expenses to Average Net Assets 5 0.94% 0.92% 0.89% 6 Ratio of Net Investment Income to Average Net Assets 1.13% 1.66% 1.09% 6 Portfolio Turnover Rate 40% 93% 18% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was June 14, 2011, to June 27, 2011, during which time all assets were held in money market instruments. Performance measurement began June 27, 2011, at a net asset value of $20.00. 2 Calculated based on average shares outstanding. 3 Includes increases from redemption fees of $.00, $.00, and $.01. Effective May 23, 2012, the redemption fee was eliminated. 4 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 5 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, and 0.00%. 6 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 23 Emerging Markets Select Stock Fund Notes to Financial Statements Vanguard Emerging Markets Select Stock Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 24 Emerging Markets Select Stock Fund During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 3% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2011–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. M&G Investment Management Limited, Oaktree Capital Management, L.P., Pzena Investment Management, LLC, and Wellington Management Company, LLP , each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. In accordance with the advisory contracts entered into with M&G Investment Management Limited, Oaktree Capital Management, L.P., Pzena Investment Management, LLC, and Wellington Management Company, LLP , the investment advisory fees are subject to quarterly adjustments based on performance since July 31, 2011, relative to the MSCI Emerging Markets Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.52% of the fund’s average net assets, before an increase of $11,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $23,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 25 Emerging Markets Select Stock Fund The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 38,824 — — Common Stocks—Other 9,034 136,256 385 Temporary Cash Investments 6,371 1,199 — Futures Contracts—Assets 1 67 — — Total 54,296 137,455 385 1 Represents variation margin on the last day of the reporting period. E. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) MSCI Emerging Markets Index June 2013 98 5,096 190 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $32,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $16,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $79,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. 26 Emerging Markets Select Stock Fund The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $2,703,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $183,758,000. Net unrealized appreciation of investment securities for tax purposes was $8,311,000, consisting of unrealized gains of $18,303,000 on securities that had risen in value since their purchase and $9,992,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended April 30, 2013, the fund purchased $101,786,000 of investment securities and sold $29,715,000 of investment securities, other than temporary cash investments. H. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 5,472 4,861 Issued in Lieu of Cash Distributions 73 4 Redeemed (1,755) (1,672) Net Increase (Decrease) in Shares Outstanding 3,790 3,193 I. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 27 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 28 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Emerging Markets Select Stock Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,089.04 $4.87 Based on Hypothetical 5% Yearly Return 1,000.00 1,020.13 4.71 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.94%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 29 Trustees Approve Advisory Agreements The board of trustees of Vanguard Emerging Markets Select Stock Fund has renewed the fund’s investment advisory agreements with M&G Investment Management Limited (M&G), Oaktree Capital Management, L.P. (Oaktree), Pzena Investment Management, LLC (Pzena), and Wellington Management Company, LLP (Wellington Management). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of each advisor’s investment management services provided to the fund since its inception in 2011, and took into account the organizational depth and stability of each advisor. The board noted the following: M&G. Founded in 1931, M&G is an investment management firm offering a broad range of investment products. M&G employs a long-term, bottom-up approach to portfolio management that seeks to identify companies that can handle capital with discipline, generate returns above the cost of capital, and stay focused on creating value. M&G’s long-term view attempts to take advantage of pricing deviations created by short-term investors. The advisor seeks diversification across four areas in which investors tend to misprice returns: external change, internal change, asset growth, and quality. M&G has advised a portion of the fund since the fund’s inception. Oaktree. Founded in 1995, Oaktree is an investment advisory firm that focuses on certain specialized investment areas, including emerging markets. Oaktree seeks to capture misevaluation of securities caused by investor behavior, while placing a priority on limiting losses. Oaktree’s investment process is driven by bottom-up research, which includes extensive travel to meet company management and maintaining in-house models focused on deriving reliable cash-flow projections. Stocks are selected based on a combination of valuation, investment thesis, portfolio construction, and risk management. Oaktree has advised a portion of the fund since the fund’s inception. Pzena. Founded in 1995, Pzena is an independent investment management firm that uses a classic value investment strategy in a range of domestic and international portfolios. Pzena uses a deep-value approach that focuses on the most undervalued companies based on five-year price-to-normalized earnings. Pzena believes its value philosophy works well in emerging markets because most investors ignore the cost side of the equation and only focus on growth. Because the companies Pzena targets are underperforming their historical earnings power, each potential holding undergoes intensive research to determine whether the problems are temporary or permanent. Pzena has advised a portion of the fund since the fund’s inception. 30 Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The portfolio manager, along with other senior members of Wellington Management, allocates the assets in its portion of the fund to a team of investment professionals, who are primarily global industry analysts. The relative size of each analyst’s subportfolio is roughly proportional to the weight of the analyst’s coverage universe in the fund’s benchmark. Wellington Management employs a bottom-up approach that seeks to add value through in-depth fundamental research and understanding of their industries. Wellington Management has advised a portion of the fund since the fund’s inception. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. Investment performance The board considered the performance of the fund and each advisor, since the fund’s inception, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below the peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of M&G, Oaktree, Pzena, or Wellington Management in determining whether to approve the advisory fees, because the firms are independent of Vanguard, and the advisory fees are the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for M&G, Oaktree, Pzena, and Wellington Management. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 31 Glossary Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q7522 062013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD TRUSTEES’ EQUITY FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TRUSTEES’ EQUITY FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 VANGUARD TRUSTEES’ EQUITY FUND BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
